Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 1 of 16 PageID: 698



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                    :
  NATHAN MCCANN,                                    :
                                                    :
                  Plaintiff,                        :        Civil No. 18-13909 (RBK/KMW)
                                                    :
            v.                                      :        OPINION
                                                    :
  THE PNC FINANCIAL SERVICES GROUP,                 :
  INC., et. al.,                                    :
                                                    :
                  Defendants.                       :
                                                    :
                                                    :
                                                    :

 KUGLER, United States District Judge:

        This matter comes before the Court upon the Motion (Doc. 22) of Defendant PNC Financial

 Services Group (“PNC Bank” or “Defendant”) for Summary Judgment. For the reasons expressed

 herein, Defendant’s Motion (Doc. 22) is GRANTED.

 I.     BACKGROUND

        A. Factual History

        This employment discrimination case arises from Plaintiff Nathan McCann’s employment

 with and termination from Defendant PNC Bank. Plaintiff is an African-American man and was

 born in 1973. (Doc. 22-4 (“Def. SOF”) ¶2.) In September 1995, Plaintiff began working at

 Midlantic Bank in Cherry Hill, New Jersey. (Id. ¶7.) Plaintiff became a PNC Bank employee in

 September 1996, when it acquired Midlantic Bank. (Id. ¶8.) Plaintiff advanced through a number

 of roles at PNC over the years. He began his career as a Customer Service Representative, became

 a Licensed Financial Sales Consultant in September 1999, and became a Business Banker in 2000.

 (Id. ¶¶7–10.) As a Business Banker, Plaintiff managed clients whose total annual revenue ranged



                                                1
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 2 of 16 PageID: 699



 between $1 million and $10 million. (Id. ¶13.) Plaintiff worked as a Business Banker until 2014,

 when he was offered a position as a Senior Government Banker. (Id. ¶11.) Plaintiff states that he

 accepted the government banking position because he wanted to continue learning, and wanted to

 become more versatile in his career. (Doc. 22-14 at 24.)

         In April 2016, PNC began eliminating its Senior Government Banking positions in the

 Philadelphia and Southern New Jersey region. (Def. SOF ¶12.) Rather than being terminated,

 Plaintiff was offered the chance to return to Business Banking. (Doc. 22-14 at 27.) Plaintiff

 returned to Business Banking, where he remained for only a few months: in June 2016, due to

 PNC’s reorganization of its Business and Commercial Banking Groups, Plaintiff and two other

 senior Business Bankers—Justin Cunnane and Harris Friedberg—transitioned to the Commercial

 Banking Group. (Def. SOF ¶16.) Prior to the reorganization, Business Banking handled clients

 with total annual revenue between $1 million and $10 million, and Commercial Banking handled

 clients with total annual revenue between $10 million to $50 million. (Id. ¶13.) After reorganizing,

 Business Banking handled clients with total annual revenue between $1 million and $5 million,

 and Commercial Banking handled clients with total annual revenue between $5 million and $50

 million. (Id. ¶15.)

         Thus, when Plaintiff joined the Commercial Banking group as a Relationship Manager

 (“RM”), Defendant alleges that he brought with him from Business Banking his existing clients—

 approximately 30—with total annual revenue above $5 million. (Doc. 22-14 at 99; Def. SOF ¶27.)

 Plaintiff, however, alleges that he essentially had to “start from scratch” when he began, and did

 not maintain those clients. (Doc. 27-2 (“Pl. RSOF”) ¶¶24–27.) Aside from his preexisting clients,

 Plaintiff was also given books of business from other bankers. (Def. SOF ¶26.)




                                                  2
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 3 of 16 PageID: 700



        Plaintiff’s job duties in his role as Commercial Banking RM were to manage his client

 base, develop new business, and meet specified annual sales goals. (Def. SOF ¶¶18–21.) This

 required making telephone and in-person calls to existing and potential customers, in part based

 on business that Plaintiff discovered himself, and in part based on “leads” Plaintiff received from

 his supervisor and his assigned client solutions specialist. (Id.) The role also required developing

 “Centers of Influence” (COIs), which are relationships with influential people in the community

 who could refer new business to the RM. (Id.)

        Plaintiff’s direct supervisor was Donald Paterson, the Group Manager for Commercial

 Banking. (Def. SOF ¶16.) Paterson in turn reported to his manager, Salvatore Patti, who was

 replaced by Michael Willets in August 2017. (Id. ¶¶31–32.) Plaintiff’s client solutions specialist

 was Hasani Walden. (Doc. 27-7 at 2.)

        At the end of 2016, Plaintiff received a year-end performance summary from Paterson; he

 received an overall rating of “Meets Some Expectations.” (Def. SOF ¶34.) Paterson praised

 Plaintiff for his relationships with his clients and understanding of PNC Corporate Risk policies,

 and stated that he “has all the skills to be successful in Commercial Banking.” (Doc. 22-5 at 15–

 23.) However, Paterson noted that, given all the transition Plaintiff experienced at work in 2016,

 he would need to take time to develop a viable prospect list and to develop COIs. (Id. at 34.) This

 performance summary still technically addressed Plaintiff’s performance in Business Banking, as

 he did not officially join Commercial Banking until January 2017. (Def. SOF ¶29.)

        Paterson constructed a 2017 individual goal sheet for Plaintiff and the other Commercial

 Bankers. (Def. SOF ¶37.) The total revenue target for 2017 was $375,000; this target was the

 lowest number used for Commercial Bankers, and was used for all of the bankers who had

 transferred from Business to Commercial Banking. (Id. ¶¶37–39.)




                                                  3
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 4 of 16 PageID: 701



        As 2017 progressed, Plaintiff did not meet the targets set out in his goal sheet. In March

 2017, one of Plaintiff’s senior managers notified Human Resources and Employee Relations that

 Plaintiff was not successfully transitioning from Business to Commercial Banking. (Def. SOF

 ¶40.) Consequently, on April 3, 2017, Plaintiff received a Performance Expectation Plan (“PEP”)

 from Paterson that set goals for Plaintiff, including: a goal of developing COIs to provide more

 referrals in the $5 million to $50 million sales range, a goal of 10 in-person calls a month, and a

 goal of getting on track to meet year-end goals by June 30, 2017. (Id. ¶43.) Plaintiff also began

 receiving weekly coaching to help him meet his revenue goals. (Doc. 22-7.)

        In June, as Plaintiff was still not on track to meet his goals, Salvatore Patti contacted Tiana

 Escofil, an Employee Relations Specialist, to inquire about the process of giving Plaintiff a verbal

 warning. (Def. SOF ¶49.) After Escofil approved the verbal warning, it was issued to Plaintiff on

 July 18, 2017. (Id. ¶50.) On July 24, 2017, Paterson contacted Escofil to discuss Plaintiff’s

 proposed 2017 mid-year performance rating. (Id. ¶52.) After their discussion, Paterson issued a

 “Meets Some Expectations” rating to Plaintiff. Paterson noted that, while there were some areas

 in which Plaintiff did very well, such as rapport with clients, he had only achieved $45,000 in

 revenue versus the mid-year goal of $187,500. (Id. ¶¶53–55.)

        On September 21, 2017, Paterson and Michael Willets met with Escofil to inquire about

 issuing a written warning to Plaintiff, as he had generated $55,523 in revenue versus a goal-to-

 date of $281,000 and a year-end goal of $375,000, and he had zero new client relationships versus

 a goal of two. (Def. SOF ¶¶56–59.) After Paterson’s draft written warning was approved by

 Escofil, it was issued to Plaintiff on September 28, 2017. (Id.) On November 14, 2017, Paterson

 again contacted Escofil, this time to discuss the process for putting Plaintiff on probation, as




                                                  4
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 5 of 16 PageID: 702



 Plaintiff had produced the least revenue of any RM and remained significantly under his goals.

 (Id. ¶¶67-68.)

         In early 2018, Paterson gave Plaintiff a “Meets Some Expectations” rating on his 2017

 Year-End Performance Summary. (Def. SOF ¶71.) Against his annual goal of $375,000, Plaintiff

 generated $98,401 in revenue for the year; he also failed to obtain any new clients, and made 260

 calls out of the expected 312 calls for the year. (Id. ¶¶71–74.) In January 2018, Paterson and Escofil

 met with Plaintiff to inform him that he was being placed on probation, and to discuss steps

 Plaintiff needed to take to improve performance. (Id. ¶78; Pl. SOF ¶20.) On February 15, 2018,

 Paterson and Willets met with Escofil to discuss Plaintiff’s performance; at that point, they

 determined that Plaintiff would be terminated. (Def. SOF ¶¶81–82.)

         On February 27, 2018, Paterson and Escofil met with Plaintiff to inform him that he was

 being terminated for performance reasons. (Def. SOF ¶82.) Plaintiff did not receive any severance

 payment upon termination; Defendant states that Plaintiff was ineligible for severance “because

 his employment was terminated involuntarily for poor job performance.” (Id. ¶93.) Plaintiff was

 54 years old at the time of his termination, and was the oldest RM in his assigned region of

 Philadelphia/Southern New Jersey. He was also the only African-American RM in the region.

 (Doc. 27-6 at 18–19.) Plaintiff’s position was later filled by a younger, white employee. (Pl. SOF

 ¶27.)

         B. Procedural History

         On August 10, 2018, Plaintiff filed suit against PNC and unnamed PNC employees in the

 Superior Court of New Jersey (collectively “Defendants”). (Doc. 1-1.) His Complaint, which

 alleges that he was set up to fail in his role in Commercial Banking due to his race and age, brings

 several claims for violations of the New Jersey Law Against Discrimination (“NJLAD”):




                                                   5
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 6 of 16 PageID: 703



 discrimination and wrongful termination on the basis of race (Count One), and discrimination and

 wrongful termination on the basis of age (Count Two).

         On September 14, 2018, Defendant removed the case to this Court pursuant to 28 U.S.C.

 §§ 1332 and 1441(b).1 (Doc. 1 at 4.) On February 21, 2020, Defendant filed a motion for summary

 judgment, which the Court addresses now. (Doc. 22.)

 II.     LEGAL STANDARD

         The court should grant a motion for summary judgment when the moving party “shows

 that there is no genuine dispute as to any material fact and that the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “material” to the dispute if it could alter the

 outcome, and a dispute of a material fact is “genuine” if “a reasonable jury could return a verdict

 for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Matsushida

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken

 as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

 ‘genuine issue for trial.’”) (quoting First National Bank of Arizona v. Cities Service Co., 391 U.S.

 253, 289 (1968)). In deciding whether there is any genuine issue for trial, the court is not to weigh

 evidence or decide issues of fact. Anderson, 477 U.S. at 248. Because fact and credibility

 determinations are for the jury, the non-moving party’s evidence is to be believed and ambiguities

 construed in his favor. Id. at 255; Matsushida, 475 U.S. at 587.

         Although the movant bears the burden of demonstrating that there is no genuine issue of

 material fact, the non-movant likewise must present more than mere allegations or denials to

 successfully oppose summary judgment. Anderson, 477 U.S. at 256. The nonmoving party must


 1
   Plaintiff is a citizen of New Jersey, Defendant PNC Financial Services Group is incorporated in Pennsylvania and
 has its principal place of business in Pennsylvania, and PNC Bank—the entity that Defendant alleges actually
 employed Plaintiff, and is the proper Defendant in this suit—has its principal place of business in Delaware. (Doc. 1
 at 4.)


                                                          6
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 7 of 16 PageID: 704



 at least present probative evidence from which a jury might return a verdict in his favor. Id. at 257.

 The movant is entitled to summary judgment where the non-moving party fails to “make a showing

 sufficient to establish the existence of an element essential to that party’s case, and on which that

 party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

 III.   DISCUSSION

        As the New Jersey Supreme Court has long recognized, “New Jersey has a strong interest

 in maintaining ‘discrimination-free workplace[s]’ for workers.” Cutler v. Dorn, 955 A.2d 917, 923

 (N.J. 2008) (citing Lehmann v. Toys ‘R’ Us, Inc., 626 A.2d 445, 452 (N.J. 1993)). Accordingly,

 the NJLAD makes it unlawful

        [f]or an employer, because of the race, creed, color, national origin, ancestry, age,
        marital status, affectional or sexual orientation, sex . . . of any individual, . . . to
        refuse to hire or employ or to bar or to discharge . . . from employment such
        individual or to discriminate against such individual in compensation or in terms,
        conditions or privileges of employment.

 Lehmann, 626 A.2d at 452 (citing N.J. Stat. Ann. § 10:5–12(a)).

        Discrimination claims brought under the NJLAD are analyzed under the familiar burden-

 shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

 Tourtellote v. Eli Lilly & Co., 636 F. App’x 831, 842 (3d Cir. 2016) (“This Court’s discrimination

 inquiry is the same for claims filed under Title VII and the NJLAD[,] as the New Jersey statute

 borrows the federal standard set forth in McDonnell Douglas”). Under this framework, the burden

 initially lies with the plaintiff, who must establish a prima facie case of discrimination.

 Tourtellotte, 636 F. App’x. at 848. After the plaintiff establishes a prima facie case, the burden

 then shifts to the employer to articulate some legitimate, nondiscriminatory reason for the adverse

 employment action. Id. at 842. Finally, if the defendant is able to articulate a nondiscriminatory

 reason, the burden shifts back to the plaintiff to show “that the legitimate reasons offered by the




                                                   7
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 8 of 16 PageID: 705



 defendant were not its true reasons, but were a pretext for discrimination.” Terry v. Borough, 660

 F. App’x. 160, 163 (3d Cir. 2016).

        Here, Plaintiff alleges several theories of discrimination in violation of the NJLAD:

 wrongful termination based on race and age, failure to promote based on race and age, and

 disparate treatment based on race and age. The Court addresses each theory in turn.

        A.        Wrongful Termination

        To establish a prima facie case for wrongful termination, a plaintiff must show that: (1) he

 is a member of a protected class; (2) he was qualified for the position; (3) he was terminated from

 the position; and (4) the action occurred under circumstances that could give rise to an inference

 of discrimination. Tourtellotte v. Eli Lilly and Co., 636 F. App’x 831, 842 (3d Cir. 2016); Jones v.

 Sch. Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir. 1999). If the plaintiff can successfully establish

 a prima facie case of wrongful termination, the burden shifts to the defendant to articulate a

 legitimate, non-discriminatory reason for terminating the plaintiff. Id.

        Plaintiff alleges that Defendant violated the NJLAD by wrongfully terminating him due to

 his age, as he was 54 years old at the time of termination, and due to his race, as he was the only

 African-American RM in his region. He alleges that, because of these protected characteristics,

 Defendants viewed him as “not a good fit for PNC’s commercial banking image.” (Doc. 27 (“Pl.

 Resp.”) at 6.)

        Rather than addressing whether Plaintiff could make a prima facie case for wrongful

 termination based on age or race, Defendants argue that summary judgment is warranted because

 Plaintiff is unable to rebut Defendants’ legitimate, nondiscriminatory reason for termination. (Doc.

 22 (“Def. Mot.”) at 32–33.) Defendants allege that Plaintiff was terminated not because of his age




                                                   8
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 9 of 16 PageID: 706



 or race, but because he simply failed to meet PNC’s performance expectations for the Commercial

 Banker position throughout the 2017–2018 year. (Id.)

        As factual support, Defendants note that, in 2017, Plaintiff produced only $98,000 in

 revenue against a goal of $375,000. (Def. Mot. at 33.) This goal of $375,000 applied to all bankers

 who, like Plaintiff, transitioned from Business to Commercial Banking that year; however,

 Plaintiff was the only banker who did not meet this goal. (Id.) Further, Plaintiff did not meet the

 goal of bringing in two new clients, and did not meet his calling goals. Defendants note that, from

 March 2017 to January 2018, Plaintiff’s supervisors regularly met with him to discuss areas where

 he fell behind in performance, and offered plans for improvement. Plaintiff’s supervisors had

 issued a PEP in April 2017, a verbal warning in July 2017, and a written warning in September

 2017, and placed him on probation in November 2017. Yet, after each of these meetings and

 warnings, Plaintiff’s numbers had not improved. Defendants allege that, by early 2018, it was clear

 that Plaintiff was not doing well in Commercial Banking, and they accordingly terminated him.

 Defendants argue that Plaintiff has proffered no evidence that would allow a jury to find that race

 or age factored into this termination or the preceding disciplinary actions, or that any comparable

 employee outside Plaintiff’s protected classes avoided termination despite similarly poor

 performance. (Def. Mot. at 37.)

        In attempting to rebut Defendants’ nondiscriminatory reason, Plaintiff argues that he was

 “set up to fail” by Defendants. (Pl. Resp. at 18.) In support of this theory, he alleges that, during

 reorganization, PNC forced him into a Commercial Banking role which he had no experience in,

 rather than offering him a severance package. Once in the Commercial Banking RM role, he

 alleges that Paterson gave him “bad” leads, causing him to produce less revenue than other RMs

 and fail to meet his annual goals. (Pl. Resp. at 8.) He further alleges that, when he asked for help




                                                  9
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 10 of 16 PageID: 707



 with improving, he was ignored, thus leading to his failure in the new role and subsequent

 termination. (Id.)

        While Plaintiff spends much of his brief painting a picture of how Defendants failed to

 support him in his role as RM, he offers very little to suggest that this was due to his age or race.

        Age-based Wrongful Termination

        Plaintiff offers two pieces of evidence to support his claim that he was terminated based

 on his age: he cites to the fact that he was replaced by a younger employee, and he cites to his

 deposition testimony, in which he stated, “it was talked about that PNC wanted a younger

 workforce . . . I saw documents or e-mails that was talked about that the workforce of PNC was

 aging.” (Pl. Resp. at 16–18.)

        Plaintiff does not provide any of the “documents or e-mails” he referenced in his

 deposition, nor does he expand any further on their contents. Yet, he argues that summary

 judgment may not be granted because an issue of fact exists regarding the question of why PNC

 was “fostering an environment where employees felt the bank wanted a younger workforce.” (Pl.

 Resp. at 6.) Plaintiff does not point to anything in the record showing that any employee besides

 himself felt this way. Summary judgment cannot be defeated by a vague reference to evidence that

 is not included in the record, nor by alleging a nonexistent issue of fact. See Parker v. Sch. Dist.

 of Philadelphia, 415 F. Supp. 3d 544, 552 (E.D. Pa. 2019), aff’d, Civ. No. 19-3940, 2020 WL

 4530107 (3d Cir. Aug. 6, 2020) (noting that “the party adverse to summary judgment cannot

 survive by relying on unsupported assertions, conclusory allegations, or mere suspicions” (citing

 Williams v. Borough of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989)). While Plaintiff may have

 felt that PNC wanted a younger workforce, his conclusions and “mere suspicions” are insufficient

 to rebut Defendants’ nondiscriminatory reason for termination. Id. at 554.




                                                  10
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 11 of 16 PageID: 708



          Further, the fact that Plaintiff was replaced by a younger employee, standing alone, is

 insufficient to show pretext. Mirabella v. Oasis Foods Co., Civ. No. 12-6218, 2014 WL 7272955

 (D.N.J. Dec. 16, 2014). Summary judgment is thus warranted on Plaintiff’s age-based wrongful

 termination claim. See Bentley v. Millennium Healthcare Centers II, LLC, Civ. No. 06-5939, 2009

 WL 211653, at *8 (D.N.J. Jan. 21, 2009), aff’d, 363 F. App’x 891 (3d Cir. 2010) (granting

 summary judgment on an NJLAD age discrimination claim where the Court found that “[t]here is

 not a hint . . . in any testimony cited by Plaintiffs that age had anything to do with the” adverse

 employment decision).

          Race-based Wrongful Termination

          The Court turns next to Plaintiff’s race-based wrongful termination claim. In support of his

 argument that his termination was improperly based on his race, Plaintiff alleges that he was the

 only African-American RM in his region, that Paterson provided Plaintiff’s white coworkers with

 better leads, and that another PNC employee, Phyllis Moses, indicated that the company was

 discriminating against Black men.

          Plaintiff’s contention that Paterson purposefully provided Plaintiff with bad leads is

 unsupported by the record. Although Plaintiff’s brief very selectively cites to the record, it is clear

 that the RMs in Plaintiff’s group were all given mixed quality leads, but that, unlike the other RMs,

 Plaintiff failed to “scrub” his list to remove the bad leads.2 Scrubbing worked as follows: Paterson

 would instruct Walden, the support specialist, to distribute leads to RMs, who would then follow

 up on them and determine their quality. (Doc. 27-7 at 9.) If an RM determined that a lead was poor

 quality—whether because the potential customer was not interested in PNC, or because their


 2
  Plaintiff’s brief cherry-picks single lines of deposition testimony from the record, and takes them out of context. For
 example, Plaintiff’s brief states that Walden agreed with Plaintiff that he received “poor quality leads.” (Pl. Resp. at
 8.) However, this ignores the context: Walden actually stated that every RM received some poor quality leads, and
 went on to state that all RMs but Plaintiff would then scrub the poor leads from their lists. (Doc. 27-7 at 8–12.)


                                                           11
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 12 of 16 PageID: 709



 revenue was too low for Commercial Banking—the RM would “scrub” the list by asking Walden

 to remove the particular lead from their list. For every lead that was removed, Walden would add

 another lead to the RM’s list in order to keep it at a certain number of leads. (Doc. 30-3 at 40.)

 Thus, by “scrubbing” the list of bad leads, an RM could potentially obtain a number of new, good

 leads. (Id.)

          Walden testified in her deposition that, except for Plaintiff, all of the RMs she worked with,

 including the other two RMs who transferred from Business Banking, would scrub their lists of

 poor quality leads. (Doc. 30-3 at 37–38.) Walden had suggested to Plaintiff that he scrub his list

 as well; however, she stated that Plaintiff would not do so, and thus the bad leads remained on his

 list. (Id.)

          Plaintiff does not dispute that he did not scrub his list, nor does he offer any reason why he

 would not do so—he maintains that he was simply given bad leads to begin with, and that it was

 based on his race. (Doc. 27-6 at 20.) However, Plaintiff offers no evidence to support his argument

 that Paterson assigned leads based on race, and offers no evidence to show why he did not simply

 scrub these bad leads as the other RMs did. As with his age-based claim, Plaintiff’s mere suspicion

 that he was assigned bad leads based on his race is insufficient to show pretext or to defeat

 summary judgment.3 See Parker v. Sch. Dist. of Philadelphia, Civ. No. 19-3940, 2020 WL

 4530107, at *3 (3d Cir. Aug. 6, 2020) (“In response to a summary judgment motion, a litigant

 cannot rely on suspicions, simple assertions, or conclusory allegations.”)




 3
   The Court also notes that, because Plaintiff’s claim is based on his theory that he was “set up to fail,” his refusal to
 scrub his leads is particularly significant. Plaintiff cannot show “deliberate sabotage of [his] performance, such as
 simply assigning [tasks] that are impossible to accomplish,” where he did not take the recommended steps to
 accomplish the required tasks. Cardenas v. Massey, 269 F.3d 251, 262 n.8 (3d Cir. 2001) (finding plaintiff was set up
 to fail when he was given contradictory instructions and berated when he failed to comply).


                                                            12
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 13 of 16 PageID: 710



         Aside from his argument regarding leads, Plaintiff offers as evidence phone conversations

 he had with Phyllis Moses, an African-American woman employed by PNC as an underwriting

 manager. (Pl. Br. at 9.) Plaintiff alleges that, six to eight months before his termination, Moses told

 him that she “would like to see [Plaintiff] succeed because PNC does not like to see Black men in

 commercial banking roles.”4 (Pl. Br. at 9.) Moses stated in her deposition she does not recall ever

 making such a statement and that she does not agree with the statement as quoted by Plaintiff.

 (Doc. 27-7 at 16–21.) While the parties dispute the content of the conversation between Plaintiff

 and Moses, this does not present a factual issue sufficient to defeat summary judgment. Viewing

 the record in the light most favorable to Plaintiff, even if the conversation did occur exactly as he

 reports, it is nonetheless insufficient to rebut Defendant’s nondiscriminatory reason for

 termination.

         Moses was not in a position where she had insight into the decision to terminate Plaintiff,

 and there is no evidence in the record to suggest that Moses’ statement is anything more than “mere

 conjecture.” See Fitzgerald v. Shore Mem’l Hosp., 92 F. Supp. 3d 214, 241 (D.N.J. 2015) (holding

 that no reasonable jury could conclude the plaintiff was terminated based on her race, noting that

 “although Plaintiff and [another individual] both opined that Plaintiff received more difficult

 assignments because she was Black . . . there are no facts in the record to suggest that this was

 more than mere conjecture”). Another employee’s “personal belief that Plaintiff was discriminated

 against” is not sufficient to show pretext where “it is an unsupported opinion which makes no

 causal link to Plaintiff's termination.” Id.




 4
  Without deciding whether this statement constitutes hearsay, the Court notes that “[h]earsay statements that would
 be inadmissible at trial may not be considered for purposes of summary judgment.” Smith v. City of Allentown, 589
 F.3d 684, 693 (3d Cir. 2009); see also Fed. R. Civ. P. 56(c)(2) (stating that, on a motion for summary judgment, a
 “party may object that the material cited to support or dispute a fact cannot be presented in a form that would be
 admissible in evidence.”


                                                         13
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 14 of 16 PageID: 711



        In light of the two decades that Plaintiff was employed by PNC, his frustration at being

 terminated reportedly due to a single year of poor performance is palpable. The fact remains,

 however, that Plaintiff has not presented any evidence that would allow a reasonable jury to

 conclude that his termination was based on his race, rather than on his performance. Summary

 judgment is thus warranted on Plaintiff’s race-based termination claim, as well as his age-based

 termination claim.

        B.      Failure to Promote Claims

        To establish a prima facie case of discrimination for a failure-to-promote claim under the

 NJLAD, a plaintiff “must show that (i) [he] belongs to a protected class; (ii) [he] applied for and

 was qualified for a particular position; (iii) [he] was rejected for the position; and (iv) after the

 rejection, the position remained open and Defendant continued to seek applications from persons

 with Plaintiff’s qualifications.” Cubbage v. Bloomberg, L.P., Civ. No. 05-2989, 2010 WL

 3488619, at *14 (E.D. Pa. Aug. 31, 2010) (citing Allen v. Nat’l R.R. Passenger Corp., Civ. No.

 07–3781, 2005 WL 2179009, at *6 (E.D. Pa. Sept.6, 2005)).

        While Plaintiff alleges that he applied for and was denied many promotions throughout his

 22 years at PNC, and alleges that these denials were based on his age and/or race, he admits that

 he did not apply for any promotions after August 10, 2016. (Doc. 22-14 at 36.) Noting the

 NJLAD’s two-year statute of limitations, Defendants argue that summary judgment is therefore

 warranted, as Plaintiff brought his failure to promote claim more than two years after he was denied

 any promotion. (Def. Br. at 40–41.) Plaintiff does not make any argument in response, leading the

 Court to believe he has abandoned his failure to promote claims; however, the Court addresses the

 substance of Defendants’ argument nonetheless.




                                                  14
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 15 of 16 PageID: 712



          “[T]he statute of limitations on a NJLAD claim is two years, subject to the exception of

 the continuing violations doctrine,” which allows a “‘plaintiff to pursue a claim for discriminatory

 conduct if he or she can demonstrate that each asserted act by a defendant is part of a pattern and

 at least one of those acts occurred within the statutory limitations period.’” Smith v. Twp. Of E.

 Greenwich, 519 F. Supp. 2d 493, 505 (D.N.J. 2007), aff’d, 344 F. App’x 740 (3d Cir. 2009), as

 amended (Nov. 3, 2009) (quoting Shepherd v. Hunterdon Developmental Ctr., 803 A.2d 611 (N.J.

 2002). Because an “employer’s failure to promote is quintessentially a discrete employment

 action,” the continuing violations doctrine does not save such claims from being barred by the

 NJLAD statute of limitations. Id. at 505–506 (citing AMTRAK v. Morgan, 536 U.S. 101, 115 (U.S.

 2002).

          Here, Plaintiff states generally that he applied for many promotions throughout his career,

 but admits that he did not apply for any promotion within two years of filing this lawsuit. (Doc.

 22-14 at 36.) Because no failure to promote occurred within the applicable statute of limitations,

 summary judgment is warranted for Defendants on Plaintiff’s failure to promote claims. Smith,

 519 F. Supp. 2d at 506.

          C.     Disparate Treatment Claims

          “In order to establish a prima facie case for allegations of disparate treatment, a plaintiff

 must establish that: (1) he belongs to a protected class; (2) he was performing his job at a level that

 met his employer’s legitimate expectations; (3) he suffered an adverse employment action; and (4)

 others not within the protected class did not suffer similar adverse employment action.” Rogers v.

 Alternative Res. Corp., 440 F. Supp. 2d 366, 371 (D.N.J. 2006) (citing El–Sioufi v. St. Peter’s

 Univ. Hosp., 887 A.2d 1170 (N.J. Super. Ct. App. Div. 2005).




                                                   15
Case 1:18-cv-13909-RBK-KMW Document 31 Filed 08/21/20 Page 16 of 16 PageID: 713



          Plaintiff’s Complaint appears to allege a disparate treatment claim based on his belief, as

 discussed above, that he was given lower quality leads than other Commercial Banking RMs due

 to his age and/or race. Defendants request a grant of summary judgment on Plaintiff’s disparate

 treatment claims, again arguing that leads were randomly assigned to RMs, and that Plaintiff failed

 to scrub the bad leads from his list.5 (Def. Mot. at 41–43.)

          As the Court found above, the record is clear that Plaintiff declined to scrub poor quality

 leads from his list. Other than Plaintiff’s own conclusions and suspicions, the record contains no

 evidence to show that the leads were distributed in any way based on race or age. Accordingly, for

 the same reasons discussed in the wrongful termination section above, summary judgment is

 warranted for Defendants on Plaintiff’s disparate treatment claims. Parker, 2020 WL 4530107, at

 *3 (affirming a grant of summary judgment where the plaintiff’s attempt to show pretext relied on

 her “vague, unsupported assumptions” rather than on evidence from the record).

 IV.      CONCLUSION

          For the reasons expressed above, Defendant’s Motion for Summary Judgment (Doc. 22) is

 GRANTED. An accompanying Order shall issue.




 Dated:            8/21/2020                                              /s Robert B. Kugler
                                                                          ROBERT B. KUGLER
                                                                          United States District Judge




 5
   As with the failure to promote claims, Plaintiff again fails entirely to respond to Defendants’ arguments for summary
 judgment on the disparate treatment claims, and the Court thus assumes that he is abandoning them. However, for the
 sake of completeness, the Court nonetheless addresses the substance of Defendants’ arguments.


                                                           16
